Citation Nr: 1444481	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  07-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for hypogonadism with osteopenia associated with the loss of right testicle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1969, from December 1972 to June 1973, and from October 1986 to May 1999.
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which granted service connection for hypogonadism with osteopenia associated with the loss of right testicle.  The RO assigned an initial disability rating of 20 percent, retroactively effective from February 6, 2004.  The Veteran filed a Notice of Disagreement (NOD) in July 2006, appealing the initial disability rating assigned.  The RO issued a Statement of the Case (SOC) in March 2007.  In May 2007, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

Due to the Veteran's relocation, the RO in St. Petersburg, Florida, currently has jurisdiction over the appeal.

Following the most recent readjudication of this appeal in the December 2008 Supplemental SOC (SSOC), additional lay and medical evidence was submitted into the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2013).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

Initially, the Veteran's last VA examination to assess the current severity of his service-connected hypogonadism with osteopenia associated with the loss of right testicle was in October 2008.  This examination did not address the specific requirements for rating fibromyalgia.  The Veteran's service-connected disability is currently rated by analogy to fibromyalgia.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 7999-5025 (2013); thus, these criteria must be addressed.  Further, this examination took place six years ago.  The Veteran's representative, in the September 2014 Informal Hearing Presentation (IHP), pointed to the passage of time since the last examination and pointed to the Veteran's recent testosterone therapy via a patch since that examination (see VA treatment record dated in April 2009), in requesting that a new VA examination be conducted. 

The Board finds that this evidence suggests a worsening of the Veteran's service-connected disability since the last VA examination.  In light of the foregoing, the Board finds that the Veteran should be afforded another VA examination to ensure that there is sufficient evidence to evaluate the disability for the entire appeal period.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (providing that where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (April 7, 1995).

Additionally, in a November 2011 statement, the Veteran informed VA that he was moving from Alaska to Florida.  Accordingly, jurisdiction of his appeal was transferred to the RO in St. Petersburg, Florida.  However, the AOJ has not made any attempts to obtain the Veteran's treatment records from the VA Medical Center (VAMC) in St. Petersburg, Florida.  None of these pertinent treatment records are currently contained in the claims file, and attempts to obtain these records have not been made.  The only recent VAMC treatment records in the claims file are from the VAMC in Anchorage, Alaska, to include the Juneau, Alaska, VA Community Based Outpatient Clinic (CBOC), dated prior to October 2009.  Accordingly, upon remand, attempts must be made to obtain these pertinent VA treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in Anchorage, Alaska, to include the Juneau, Alaska, CBOC, dated since October 2009.

Obtain all pertinent VA outpatient treatment records from the VAMC in St. Petersburg, Florida.  

If no medical records are located, a written statement to that effect should be requested for incorporation into the record, and the Veteran must be informed of the unavailability of these records.

2.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected hypogonadism with osteopenia associated with the loss of right testicle.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  

The Veteran's claims folder must be reviewed by the examiner, and the examination report must reflect that such review was done.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  All opinions must be supported by a clear rationale.

Specifically, in light of the Veteran being rated by analogy to the disorder fibromyalgia, the examiner should address whether the service-connected disability has caused widespread musculoskeletal pain and tender points, with or without fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  The examiner should also address whether these symptoms have been constant, or nearly so, and refractory to therapy.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



